Citation Nr: 0409558	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  01-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran had alternating periods of active duty for training 
and inactive duty for training from July 1976 to March 1997 in the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision in which the RO denied 
service connection for a low back disorder.  The veteran filed a 
notice of disagreement in December 1999 and a statement of the 
case (SOC) was issued in May 2001. The veteran submitted a 
substantive appeal in July 2001. 

In a December 2002 decision, the Board denied service connection 
for a low back disorder.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In January 2004, the veteran appointed the attorney on the title 
page as his representative.  In October 2003, counsel for the 
Secretary of VA and the appellant filed a joint motion with the 
Court to vacate the December 2002 Board decision and to remand 
that issue for readjudication.  In an October 2002 Order, the 
Court granted the joint motion, vacating the Board's December 2002 
decision, and remanding the case to the Board for further 
proceedings consistent with the joint motion.

For reasons expressed below, this appeal is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.


REMAND

In written argument submitted by the veteran's attorney in March 
2004, it was requested that new evidence recently submitted be 
reviewed by the agency of original jurisdiction (the RO).  

As alluded to in the prior Board decision of December 2002, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into law 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the parties of the October 2003 joint motion found 
that there was no indication that the notice information relied on 
by the Board in December 2002 actually notified the appellant of 
what specific information was needed to substantiate his claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the VA is 
required to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Recent argument submitted 
by the veteran's attorney in March 2004 indicates that additional, 
perhaps relevant evidence (to include outstanding medical records) 
is available.  

In view of the evidence added to the claims file since the RO last 
considered the claim, and the fact that the claims file reflects 
no specific waiver of the veteran's VCAA notice rights, the Board 
finds that further action is needed to ensure compliance with due 
process requirements-particularly, the VCAA's duties to notify.

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
The RO's notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After providing 
the required notice, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance therewith.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.  The supplemental 
statement of the case (SSOC) that provides the reasons and bases 
for the RO's determinations must include discussion of all 
evidence added to the claims file (to include that received 
directly by the Board), as well as citation to pertinent legal 
authority implementing the VCAA.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions: 

1.  The RO should furnish to the appellant and his attorney a 
letter providing notification of the VCAA and the duties to notify 
and assist imposed thereby, specifically as regards the claim on 
appeal.  The letter should include a summary of the evidence 
currently of record that is pertinent to the claim, and specific 
notice as to the type of evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the claimant what evidence will 
be obtained by whom is met, the RO's letter should include a 
request that he provide sufficient information and, if necessary, 
authorization to enable VA to obtain any outstanding medical 
records pertinent to the claim on appeal that are not currently of 
record.     

The RO should also invite the appellant to submit all pertinent 
evidence in his possession, and explain the type of evidence that 
is his ultimate responsibility to submit.  The RO's letter must 
also clearly explain to the appellant that he has a full one-year 
period for response (although VA may decide the claim within the 
one year period).  

2.  The veteran should also be requested to indicate whether he 
has applied for workers' compensation benefits.  With 
authorization from the veteran, the RO should obtain from any 
workers' compensation authority a copy of any disability 
determination made and a copy of the medical records upon which 
the award was based.

3.  Based on a review of the authorizations submitted by the 
veteran's attorney in March 2004 and the appellant's response (if 
any), the RO should assist him in obtaining any additional 
evidence identified by following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records and/or responses received 
should be associated with the claims file.  If any records sought 
are not obtained, the RO should notify the appellant of the 
records that were not obtained, explain the efforts taken to 
obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

6.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claim on appeal in light of all pertinent 
evidence (to include all evidence received directly by the Board) 
and legal authority (to include the legal authority cited within 
the October 2003 joint motion).  

7.  If the benefit sought on appeal remains denied, the RO must 
furnish to the appellant an appropriate SSOC (to include citation 
to 38 U.S.C.A. §§ 1111, 1153 (West 2002), 38 C.F.R. § 3.159 (2003) 
and all other additional legal authority considered, along with 
clear reasons and bases for all determinations), and afford them 
the appropriate time period for response before the claims file is 
returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefit requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but she may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





